DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on 12/14/2020:
claims 2 and 16 remain pending in the application
all prior art grounds of rejection are maintained
new rejection of claim 2 necessitated by amendment 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iannotta et al (US 2013/0145806 A1) (referenced hereinafter as “IAN”).
Regarding claim 2, IAN teaches a method for preventing decomposition of a (thio)phosphoric acid triamide (see IAN at abstract, [0002] and [0215] teaching a method of 


    PNG
    media_image1.png
    165
    579
    media_image1.png
    Greyscale

wherein 
X1	is S; 
R1 	is C1-C20 alkyl;
R2 	is H; 
(the option where “R1 and R2 together with the nitrogen atom linking them defined a 5- or 6- membered saturated or unsaturated heterocyclic radical which optionally comprises 1 or 2 further heteroatoms selected from the group consisting of N, O, and S” is optional and thus not read into the claims); and
R3, R4, R5, and R5 are independently of each other selected from the group consisting of H; 
in a composition A comprising:
(i)  the (thio)phosphoric acid triamide (see IAN at [0008] teaching a formulation comprising a thiophosphoric triamide); and
(ii) a fertilizer mixture comprising a urea-containing fertilizer and an additional P-containing fertilizer (see IAN at [0004] teaching the thiophosphoric triamide, or urease inhibitor 
by adding a cation source that is a salt comprising a cation and anion selected from Ca2+ and NO3-, and comprises a cation Cm+ that is Ca2+ (see IAN at [0004, last two sentences] teaching the urea-containing fertilizer comprises a combination of calcium nitrate, in addition to the phosphorous-based fertilizer mentioned above).
Regarding claim 16, IAN teaches a method according to claim 2, wherein the additional P-containing fertilizer is selected from the group consisting of an NPK, NP, PK or P fertilizer (see IAN at [0004 line 10] teaching phosphorous-based, nitrogen-based or potassium-based fertilizers can be used alone or in combination [0004 lines 19-21], thereby reading on the claimed limitation).

Response to Arguments
Applicant’s arguments, see Remarks pg. 9, last paragraph, filed 12/14/2020, with respect to the rejection of claim 2 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground of rejection is made in view of IAN wherein IAN does teach a cation source that is a salt, calcium nitrate, wherein the cation is Ca2+. Although IAN does not explicitly define the calcium nitrate to be a “cation source”, the presence of the salt reads on the limitations of a cation source as defined in the claim language. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        


                                                                                                                                                                                              
/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731